NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SE CALT S.A. AND TRACTEL, INC.,
Plaintiffs-Appellants,
V. `
VVUXI SHENXI CONSTRUCTION MACI'IINERY
COMPANY, LTD.,
Defendant-Appellee.
2011-1082 ~
Appeal from the United States District Court for the
District of Nevada in case no. 08-CV-0336, Judge James
C. Mahan.
ON MOTION
ORDER
The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Ninth Circuit.
lt appears from Secalt S.A. and Tracte1, Inc.’s notice
of appeal in this trade dress infringement case that the
appellants were intending to seek review in the Ninth
Circuit. This court is a court of limited jurisdiction. 28

2
U.S.C. § 1295 Based only upon our review, it does not
appear that the district court's jurisdiction arose in whole
or in part under the laws governing this court's appellate
jurisdiction.
Accordingly,
IT ls ORDERE:o THAT:
Absent a response received by this court within 14
days of the date of filing of this order opposing transfer,
this appeal will be transferred to the United States Court
of Appeals for Ninth Circuit pursuant to 28 U.S.C. § 1631
FoR THE CoUR'_r
 1 4  /s/ Jan Horba1_v
Date J an Horbaly
Clerk
.__ _
FlLED
U.S.
r§S'F§'B3iAiPc5§'§hlf°R
cc: Michael R. Friscia, Esq. DEC l 4 ZUlU
Clay P. Hughes, Esq.
319 JAN HORBALY
CLERK